             Case 18-19085         Doc 33      Filed 02/21/19 Entered 02/21/19 13:59:52                 Desc Main
                                                 Document     Page 1 of 3




                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS

IN RE: JUAN JOSE MUNIZ                                          CASE NO: 18-19085
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7
                                                                ECF Docket Reference No. 32
                                                                Judge: Hon. Janet S. Baer
                                                                Hearing Location: Kane County 240
                                                                Hearing Date: March 15, 2019
                                                                Hearing Time: 11:00 am


On 2/21/2019, I did cause a copy of the following documents, described below,
Notice of Trustee's Final Report and Applications for Compensation (NFR) ECF Docket Reference No. 32




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 2/21/2019
                                                          /s/ Frank J. Kokoszka
                                                          Frank J. Kokoszka 6201436
                                                          Chapter 7 Trustee
                                                          Kokoszka & Janczur, P.C.
                                                          19 South LaSalle Street
                                                          Chicago, IL 60603
                                                          312 443 9600
                 Case 18-19085           Doc 33       Filed 02/21/19 Entered 02/21/19 13:59:52                       Desc Main
                                                        Document     Page 2 of 3




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS

 IN RE: JUAN JOSE MUNIZ                                                 CASE NO: 18-19085

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7
                                                                        ECF Docket Reference No. 32
                                                                        Judge: Hon. Janet S. Baer
                                                                        Hearing Location: Kane County 240
                                                                        Hearing Date: March 15, 2019
                                                                        Hearing Time: 11:00 am


On 2/21/2019, a copy of the following documents, described below,

Notice of Trustee's Final Report and Applications for Compensation (NFR) ECF Docket Reference No. 32




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 2/21/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Frank J. Kokoszka
                                                                            Kokoszka & Janczur, P.C.
                                                                            19 South LaSalle Street
                                                                            Chicago, IL 60603
             Case AS
PARTIES DESIGNATED 18-19085      DocNOT
                      "EXCLUDE" WERE  33 SERVED
                                           FiledVIA
                                                  02/21/19
                                                    USPS FIRST Entered   02/21/19 13:59:52 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 3 of 3
CASE INFO                                EXCLUDE                                  AMERICAN AIRLINES FED CREDIT UNION
1LABEL MATRIX FOR LOCAL NOTICING         US BANKRUPTCY COURT                      PO BOX 619001
07521                                    EASTERN DIVISION                         MD 2100
CASE 18-19085                            219 S DEARBORN                           DALLAS TX 75261-9001
NORTHERN DISTRICT OF ILLINOIS            7TH FLOOR
EASTERN DIVISION                         CHICAGO IL 60604-1702
THU FEB 21 13-45-41 CST 2019


EXCLUDE                                                                           EXCLUDE
                                         CITIBANK NA
CHASE                                    CITIBANK NA                              CITICARDS CBNA
PO BOX 15298                             701 EAST 60TH STREET NORTH               PO BOX 6241
WILMINGTON DE 19850-5298                 SIOUX FALLS SD 57104-0493                SIOUX FALLS SD 57117-6241




                                                                                  EXCLUDE
DSNBMACYS                                DEPARTMENT STORES NATIONAL BANK
PO BOX 8218                              CO QUANTUM3 GROUP LLC                    LOAN DEPOT
MASON OH 45040-8218                      PO BOX 657                               PO BOX 660275
                                         KIRKLAND WA 98083-0657                   DALLAS TX 75266-0275




                                                                                  EXCLUDE
NASA FCU                                 PYOD LLC ITS SUCCESSORS AND ASSIGNS AS
ATTN ATTN MEMBER SOLUTIONS               ASSI                                     SEARS CBNA
500 PRINCE GEORGES BLVD                  OF CITIBANK NA                           PO BOX 6282
UPPER MARLBORO MD 20774-8732             RESURGENT CAPITAL SERVICES               SIOUX FALLS SD 57117-6282
                                         PO BOX 19008
                                         GREENVILLE SC 29602-9008



                                         DEBTOR                                   EXCLUDE
FRANK J KOKOSZKA
KOKOSZKA JANCZUR PC                      JUAN JOSE MUNIZ                          PATRICK S LAYNG
19 SOUTH LASALLE                         515 GROVE AVE                            OFFICE OF THE US TRUSTEE REGION 11
SUITE 1201                               BENSENVILLE IL 60106-2421                219 S DEARBORN ST
CHICAGO IL 60603-1419                                                             ROOM 873
                                                                                  CHICAGO IL 60604-2027



EXCLUDE
ROBERT N HONIG
116 S YORK STREET SUITE 215
ELMHURST IL 60126-3432
